COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00034-CV


JOSH AND KELLI SAVERING,                                             APPELLANTS
CHATTANYA CHAVDA,
PANNABEN NANCHA, PHILLIP
AND LISA KLOTZ, PAUL
ARSENEAU, ALLISON
BLACKSTEIN, AND JACK A.
MUHLBEIER

                                         V.

CITY OF MANSFIELD                                                       APPELLEE


                                      ----------

        FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY
                  TRIAL COURT NO. 348-270155-14

                                      ----------

     DISSENTING OPINION ON EN BANC RECONSIDERATION

                                      ----------

      I respectfully dissent from the en banc majority’s opinion for the reasons

set forth in the original majority opinion on rehearing, a copy of which is attached

as Appendix A.
                                        /s/ Bonnie Sudderth
                                        BONNIE SUDDERTH
                                        JUSTICE

DAUPHINOT and GARDNER, JJ., join.

DELIVERED: September 29, 2016




                                    2
APPENDIX A